Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The Examiner has considered the Applicants arguments pertaining to the Species Election of record, and has found the arguments to be persuasive; the Species Election has been withdrawn.

Claim Objections

The claims are objected to because of the following informalities:  The claims should refrain from using identification numerals within the claim language.  Appropriate correction is required.

The claims are objected to because of the following informalities:  Claim 1 recites the limitation in line 13 that states “wherein the perforated plate assembly is positioned at the upstream end of the CE space as air inlet “, which the Examiner would suggest the Applicant properly use the statement “wherein the perforated plate assembly is positioned at the upstream end of the CE space as an air inlet” to form a complete sentence. Appropriate correction is required.

The claims are objected to because of the following informalities:  Claim 30 recites the limitation in line 13 that states “a Climate Control System for climate control in an delimited space“, which the Examiner would suggest the Applicant properly use the statement “a Climate Control System for climate control in a

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19, 23, & 28 similarly recite the limitation "the branched pipe system" in line 28, line 4, & line 4, respectively.  There is insufficient antecedent basis for this limitation in the claims. It seems that the elements of “the pipe system” and “the branched tree-like structure of conduits” have been mixed up in name resulting in the “branched pipe system”, which itself lacks antecedent basis. For examination purposes it will be interpreted as the branched tree-like structure of conduits. All depending claims are similarly rejected for being dependent on a rejected claim.

Claim 24 recites the limitation "the conduits of the branched pipe system" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it will be interpreted as the branched tree-like structure of conduits of the pipe system. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-22, 24, 26-27, 30-32, & 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Munday (US 5,493,808) in view of Nesher et al (US 3,303,771), hereinafter referred to as Nesher.

Regarding claim 19, Munday (US 5,493,808) shows an air handling system for a climate control system in a housing (10, Fig. 1) that comprises at least a delimited space with controlled environment, CE space (22, Fig. 1), in which the CE space has an upstream end (Fig. 10 – the upstream end can be seen as the end located approximately at the right-hand side of the CE space 22) and a downstream end (Fig. 10 – the downstream end can be seen as the end located approximately at the left-hand side of the CE space 22) with respect to an air flow generated in the CE space by the air handling system (34, Fig. 10), in which the air handling system comprises an air handling unit, AHU (34, Fig. 2), a pipe system (28A/47, Fig. 8/10) and a perforated plate assembly (Fig. 8 – the perforated plate assembly can be seen in Figure 8 as the bottom structure of the pipe system 28A, or the main perforated plate, in which elements 61 & 62 are located) comprising at least a main perforated plate (Fig. 8); wherein the perforated plate assembly is positioned at the upstream end of the CE space as (an) air inlet (Fig. 8 – the perforated plate assembly is positioned upstream of the CE space 22, and functions as an air inlet 61/62 to the CE space); the air handling unit, AHU, is arranged in a service space (9, Fig. 10), and is coupled to the perforated plate assembly at the upstream end of the CE space by the pipe system (Fig. 10), and the pipe system comprises a branched tree-like structure of conduits (60A, Fig. 8), that branches in the direction from the air handling unit towards the perforated plate assembly (Fig. 8 – the branched tree-like structure of conduits 60A branches out, as in getting longer as the pipe system 28A gets farther in the direction from the air handling unit 34, across the length of the perforated plate assembly) for homogenous distribution of air over the perforated plate assembly such that the air flow through the perforated plate assembly into the CE space is an air flow under laminar flow conditions (The following limitation is understood as a statement of intended use, in which Munday distributes air over the perforated plate assembly such that air flows through the perforated plate assembly and into the CE space 22), wherein the housing has the size of a shipping container (Col. 4, Line 60 – the housing has the size of a shipping container, as it is 
However, Munday lacks showing 4Docket No. 2001-2292a cross-section of the perforated plate assembly matches with a cross-section of the CE space.  
Nesher (US 3,303,771), a ventilated construction, is in the same field of endeavor as Munday which is a ventilated construction. 
Nesher teaches a cross-section of the perforated plate assembly (16, Fig. 1) matches with a cross-section of the CE space (18, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Munday to incorporate the teachings of Nesher to provide a cross-section of the perforated plate assembly matches with a cross-section of the CE space, which would provide a ventilating construction wherein for a given pressure in the plenum chamber and given flow of air, the size and number of nozzles per unit of ceiling area are predetermined (Col. 2, Lines 4-7).

Regarding claim 20, Munday shows wherein the service space is arranged in the same housing as the CE space (Fig. 10 – the service space 9 and the CE space 22 are arranged in the same housing 10).  

Regarding claim 21, Munday shows wherein the housing (10, Fig. 10) has a distance between the upstream end and the downstream end size (Fig. 10).  
Regarding the claim limitation of wherein the housing has a distance between the upstream end and the downstream end size of about 10 meters, the courts have held where the only difference between 

Regarding claim 22, Munday shows wherein the CE space is a space for cultivation or storage of crops (Col. 4, Lines 51-54), and wherein the air flow is transverse to the length of the CE space (Fig. 4).  

Regarding claim 24, Munday shows wherein in the flow direction from the air handling unit towards the perforated plate assembly, an overall cross-section of the conduits (60A, Fig. 8) of the branched pipe system increases at each branching of the branched pipe system (Fig. 8 – The length, and therefore the overall cross-sectional area of the conduits 60A of the branched pipe system, get longer as the air travels from right to left (as the words read on Figure 8, which is at vertical orientation) in the air flow direction from the AHU towards the length of the perforated plate assembly).  

Regarding claim 26, Munday shows wherein the main perforated plate comprises perforation holes (61/62, Fig. 8) with a certain cross-section of mm and a pitch of a certain mm (Fig. 8). 5Docket No. 2001-2292 


Regarding claim 27, Munday shows wherein the cross-section of the perforated plate assembly is of a certain area of                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     (Fig. 8).
Regarding the claim limitation of the cross-section of the perforated plate assembly is either about 1x1                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or about 1.5x1.5                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    , the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the cross-section of the perforated plate assembly is of a certain area of                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    , instead of a the cross-section of the perforated plate assembly is either about 1x1                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or about 1.5x1.5                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    , because applicant has not disclosed that having a the cross-section of the perforated plate assembly is either about 1x1                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or about 1.5x1.5                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     provides an                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or about 1.5x1.5                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     or the cross-section of the perforated plate assembly is of a certain area of                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     because either size performs the function of transferring air equally well from one area to another. (MPEP 2144.04, Sect IV.A) 

Regarding claim 30, Munday shows a Climate Control System (Fig. 2 depicts what comprises of a climate control system) for climate control in an delimited space, that consists of at least a CE space (Fig. 10 – the delimited space in which the climate control system is for consists of the CE space 22), comprising an air handling system (34, Fig. 10) according to claim 19 (Fig. 10).  

Regarding claim 31, Munday shows a Modular unit comprising a housing (As the Applicant has detailed in the Specifications dated 05/15/2018 on Page 5, Line 28 that the modular unit is the housing, as does Munday show that the housing 10 is a modular unit) arranged with a delimited space, that consists of at least a CE space (22, Fig. 10), comprising a climate control system (Fig. 2) according to claim 30.  

Regarding claim 32, Munday shows a Modular unit comprising a housing (As the Applicant has detailed in the Specifications dated 05/15/2018 on Page 5, Line 28 that the modular unit is the housing, as does Munday show that the housing 10 is a modular unit) arranged with a delimited space, that consists of at least a CE space (22, Fig. 10), comprising an air handling system (Fig. 2) according to claim 19.  

Regarding claim 35, Munday shows wherein the housing (10, Fig. 10) has a distance between the upstream end and the downstream end size (Fig. 10).  
Regarding the claim limitation of wherein the housing has a distance between the upstream end and the downstream end size of about 10 meters, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device 

Regarding claim 36, Munday shows wherein the CE space is a space for cultivation or storage of crops (Col. 4, Lines 51-54), and wherein the air flow is transverse to the length of the CE space (Fig. 4).  

Regarding claim 37, Munday shows wherein the CE space is a space for cultivation or storage of crops (Col. 4, Lines 51-54), and wherein the air flow is transverse to the length of the CE space (Fig. 4).  

Claims 23, 28, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Munday (US 5,493,808) in view of Nesher et al (US 3,303,771), hereinafter referred to as Nesher, in further view of Elfverson (US 4,928,582).

Regarding claim 23, Munday shows elements of the claimed invention as stated above in claim 19 including the perforated plate assembly, the branched pipe system, and the main perforated plate.

	Elfverson (US 4,928,582), a ventilation system for discharging air, is in the same field of endeavor as Munday which is a ventilation system for discharging air.
	Elfverson teaches wherein the perforated plate assembly (see Annotated Figure 1) further comprises a secondary perforated plate (see Annotated Figure 1) positioned between the outflow of the pipe system (see Annotated Figure 1) and the main perforated plate (see Annotated Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday & Nesher to incorporate the teachings of Elfverson to provide wherein the perforated plate assembly further comprises a secondary perforated plate positioned between the outflow of the branched pipe system and the main perforated plate, which would provide an arrangement that is simple and cheap to manufacture (Col. 2, Lines 38-40).


    PNG
    media_image1.png
    404
    793
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 28, Munday shows elements of the claimed invention as stated above in claim 19 including the branched pipe system.
However, the combination of Munday & Nesher lack showing wherein the perforated area of the secondary perforated plate is equal or larger than the cross-section area of the outflow of the branched pipe system.  
	Elfverson teaches wherein the perforated area of the secondary perforated plate (see Annotated Figure 1) is equal or larger than the cross-section area of the outflow of the branched pipe system (see Annotated Figure 1 – the perforated area of the secondary perforated plate is larger than the cross-section area of the outflow of the pipe system, as can be seen in Fig. 2 with the square holes occupying a smaller area than the area of the secondary perforated plate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Munday & Nesher to incorporate the teachings of Elfverson to provide wherein the perforated area of the secondary perforated plate is equal or larger than the cross-section area of the outflow of the branched pipe system, which would provide an arrangement that is simple and cheap to manufacture (Col. 2, Lines 38-40).

Regarding claim 29, the combination of Munday & Nesher shows elements of the claimed invention as stated above in claim 28 except wherein the secondary perforated plate comprises secondary perforated holes with a cross-section of about 3 mm and a pitch of about 5 mm.  
Elfverson teaches the secondary perforated plate comprises secondary perforated holes (see Annotated Figure 1) with a cross-section of a certain mm and a pitch of a certain mm (Fig. 2).
Regarding the claim limitation of the secondary perforated plate comprising secondary perforated holes with a cross-section of about 3 mm and a pitch of about 5 mm, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the secondary perforated plate comprising secondary perforated holes with a cross- 

Claims 25 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Munday (US 5,493,808) in view of Nesher et al (US 3,303,771), hereinafter referred to as Nesher, in further view of Wilhelmi (US 6,267,666).

Regarding claim 25, the combination of Munday & Nesher shows elements of the claimed invention as stated above except wherein the laminar flow velocity is lower than about 0.5 m/s.  
	Wilhelmi (US 6,267,666), an air conditioner for a room, which is in the same field of endeavor as Munday which is an air conditioner for a room.
Wilhelmi teaches wherein the laminar flow velocity is lower than about 0.5 m/s (Col. 3, Lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Munday & Nesher to incorporate the teachings of Wilhelmi to provide wherein the laminar flow velocity is lower than about 0.5 m/s, which would provide a means to facilitate a comfortable, draft-free room climate (Col. 1, Lines 44-47).

Regarding claim 38, the combination of Munday & Nesher shows elements of the claimed invention as stated above in claim 25 except wherein the laminar flow velocity is between about 0.1 and about 0.5 m/s.
Wilhelmi teaches wherein the laminar flow velocity is between about 0.1 and about 0.5 m/s (Col. 3, Lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Munday & Nesher to incorporate the teachings of Wilhelmi to provide wherein the laminar flow velocity is between about 0.1 and about 0.5 m/s, which would provide a means to facilitate a comfortable, draft-free room climate (Col. 1, Lines 44-47).

Claims 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Munday (US 5,493,808) in view of Nesher et al (US 3,303,771), hereinafter referred to as Nesher, in further view of Helene et al (US 2014/0115958), hereinafter referred to as Helene.

Regarding claim 33, the combination of Munday & Nesher shows elements of the claimed invention as stated above in claim 30 except an assembly of modular units comprising at least a pair of modular units according to claim 31.
Helene (US 2014/0115958), a storage container with an air conditioning system, which is in the same field of endeavor as Munday which is a storage container with an air conditioning system.
Helene teaches an assembly of modular units (¶0022, Lines 8-9) comprising at least a pair of modular units according to claim 31 (¶0022, Lines 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Munday & Nesher to incorporate the teachings of Helene to provide an assembly of modular units comprising at least a pair of modular units according to claim 31, which would provide a self-sustaining artificially controllable environment within a storage container or other enclosed space (¶0004).

Regarding claim 34, the combination of Munday & Nesher shows elements of the claimed invention as stated above in claim 33 except wherein the modular units are stacked horizontally or vertically.  
Helene teaches the modular units are stacked horizontally or vertically (¶0022, Lines 8-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Munday & Nesher to incorporate the teachings of Helene to provide the modular units are stacked horizontally or vertically, which would provide a self-sustaining artificially controllable environment within a storage container or other enclosed space (¶0004).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746